     Case 2:21-cv-00478-KJD-NJK Document 9 Filed 09/07/21 Page 1 of 3



1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     GRANDY SANDERS,                                    Case No. 2:21-cv-00478-KJD-NJK
10                                          Plaintiff,                   ORDER
11           v.
12   CLARK COUNTY DETENTION
     CENTER, et. al,
13
14                                     Defendants.
15
16
17          This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a

18   person who formerly was housed at the Clark County Detention Center. On July 30,

19   2021, this Court issued an order denying the application to proceed in forma pauperis for

20   prisoners as moot because Plaintiff was no longer incarcerated. (ECF No. 8). The Court

21   ordered Plaintiff to file a fully complete application to proceed in forma pauperis for non-

22   prisoners or pay the full filing fee of $402.00 by August 30, 2021. (Id.) That deadline has

23   passed, and Plaintiff has not filed an application to proceed in forma pauperis for non-

24   prisoners, paid the full filing fee, or otherwise responded to the Court’s order.

25          District courts have the inherent power to control their dockets and “[i]n the

26   exercise of that power, they may impose sanctions including, where appropriate . . .

27   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

28   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
     Case 2:21-cv-00478-KJD-NJK Document 9 Filed 09/07/21 Page 2 of 3



1    to prosecute an action, failure to obey a court order, or failure to comply with local rules.
2    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
3    with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
4    for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
5    F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
6    pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
7    F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
8    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
9    failure to comply with local rules).
10          In determining whether to dismiss an action for lack of prosecution, failure to obey
11   a court order, or failure to comply with local rules, the court must consider several factors:
12   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
13   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
14   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
15   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
16   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
17          In the instant case, the Court finds that the first two factors, the public’s interest in
18   expeditiously resolving this litigation and the Court’s interest in managing the docket,
19   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
20   in favor of dismissal, since a presumption of injury arises from the occurrence of
21   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
22   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
23   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor
24   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
25   the court’s order will result in dismissal satisfies the “consideration of alternatives”
26   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
27   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
28   pauperis for non-prisoners or pay the full filing fee by August 30, 2021 expressly warned



                                                  -2-
     Case 2:21-cv-00478-KJD-NJK Document 9 Filed 09/07/21 Page 3 of 3



1    Plaintiff that, if he failed to timely comply with the order, dismissal of this action may result.
2    (ECF 8 at 2). Thus, Plaintiff had adequate warning that dismissal could result from his
3    noncompliance with the Court’s order to file an application to proceed in forma pauperis
4    for non-prisoners or pay the full filing fee by August 30, 2021.
5           It is therefore ordered that this action is dismissed without prejudice based on
6    Plaintiff’s failure to file an application to proceed in forma pauperis for non-prisoners or
7    pay the full filing fee in compliance with this Court’s July 30, 2021 order. If Plaintiff wishes
8    to pursue any claims, he must file a complaint in a new action with the required fee or
9    application to proceed in forma pauperis for non-prisoners.
10          It is further ordered that the Clerk of Court shall enter judgment accordingly and
11   close this case.
                                           September
12          DATED THIS 7th            day of         2021.
13
14                                                       UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
